Opinion "by

GeeeNe, J.
This case was commenced before a justice of tbe peace, and a verdict found for tbe plaintiff. Upon tbis verdict no judgment was rendered by tbe justice. Tbe case was taken to the district court by appeal, and tbe plaintiff there obtained judgment.
It is urged as an objection, that as there was no judgment rendered by tbe justice, there was nothing to appeal from; nothing over which tbe district court could exercise .jurisdiction. Tbe statute provides for an appeal from tbe .judgment or decision of a justice. Without such judgment or decision, it is manifest that there is no ground -for ■appeal, nothing to appeal fr.om, and that the appellate court eould^exereise no jurisdiction. Tbe case not having been taken to tbe district court from tbe decision of a justice, nor in any manner provided by law, that court could *246not properly entertain tbe proceedings, nor enter judgment thereon. In sucb a case, even tbe appearance of tbe parties in tbe supposed appeal, could not confer jurisdiction over tbe invalid proceedings of tbe justice. Tbe case would bave been different, bad tbe parties appeared originally in tbe district court, and by consent proceeded to trial; but as tbe appearance, trial and judgment were predicated upon an appeal unauthorized by law, we can but regard tbe proceedings as a nullity. But it is urged, tbat as tbe statute authorizes a trial d& novo on an appeal, tbe difficulty as to jurisdiction, occasioned by a want of judgment in tbe inferior court, is removed. ~We are unable to see bow this fact can confer jurisdiction. Though a trial de novo is awarded in tbe district court, tbat trial is of an appellate character. Tbe powers of tbat court over tbe parties, and tbe subject matter, emanate exclusively from tbe appeal. Tbe very rules of pleading, of evidence, and of practice, tbe same limitation of jurisdiction, follow tbe appeal from the inferior to tbe higher tribunal, and must regulate and govern tbe trial de novo.
Wright c& Knapp, for plaintiff in error.
A. Hall, for defendant.
There having been no -foundation for tbe appeal, and hence a want of jurisdiction in tbe district court, tbe judgment in this case must be reversed.
Judgment reversed.